department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b date c state d name e region f number x dollars amount y dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you formed on b in the state of c pursuant to its nonprofit statutes the purposes in your articles of incorporation state you were formed as a trade_association for d franchisees and to promote good fellowship cooperation and mutual interest among members and to foster and advance the trade and commerce of the members to encourage the exchange of ideas among the members for their common good and welfare to disseminate information essential for members in the adequate conduct of their businesses and to otherwise promote the best interests of d franchisees you are a membership_organization open to current and former owners and sole representatives of d franchisees or licensees all d franchise owners in the e are eligible for membership you have two classes of membership there are the voting general members consisting of owners and the sole representative of an independent d franchise these memberships are non-transferrable and will automatically terminate when the member is no longer an owner or shareholder of an independent d franchise there is only one vote per franchise if an individual or a corporation owns more than one franchise then they will have more than one vote the second class of members are composed of non-voting associate members who are current or former d franchisees or licensees the eligibility of becoming a member is determined by the current board_of directors and two thirds must agree your activities consist of providing assistance to members by conducting informational meetings and educational workshops in areas such as specific required certifications for d franchisees to remain operational as well as providing timely updates and ongoing communication on current issues impacting your members you also conduct trade shows with both current vendors of d franchises as well as new vendors who are trying to contract with d franchisees to carry their products you will be supported primarily through your trade shows in which vendors pay fees in addition you are supported through membership dues of x dollars per month per member product sales and an annual golf outing you have f members on your governing body who be reimbursed for services rendered to manage your operations the compensation_for each listed on the form_1024 is y dollars the specific amount will be determined annually law sec_501 of the code provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 defines a business league as an association having a common business_interest whose purpose is to promote the common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual persons for exemption purposes a line_of_business is a trade or occupation entry into which is not restricted by a patent trademark or similar device which would allow private parties to restrict the right to engage in the business a segment of a line_of_business is not considered a line_of_business under sec_501 of the code revrul_55_444 1955_2_cb_258 states that an organization formed to promote the business of a particular industry that carries out its purposes primarily by conducting a general advertising campaign to encourage the use of products and services of the industry as a whole is exempt from tax notwithstanding that such advertising to a minor extent constitutes the performance of particular services for its members revrul_58_294 1958_1_cb_244 holds that an association of licensed dealers in a certain type of patented product did not qualify as a business league the association in this ruling owned the controlling_interest in the corporation that held the basic patent of the product it engaged mainly in furthering the business interests of its member dealers and it did not benefit businesses that manufactured competing product of the same type covered by the patent letter rev catalog number 47628k revrul_67_77 1967_1_cb_138 also ruled that an association of dealers selling a particular make of automobile that engaged in financing general advertising campaigns to promote the sale of that particular make was not exempt because it was performing particular services for its members rather than promoting a line_of_business ie the automotive industry as a whole in this ruling membership in the organization was restricted to dealers who held franchises for the sale of the automobiles designated in the area in revrul_68_182 1968_1_cb_263 the service’s position was stated that organizations promoting a single brand or product within a line_of_business do not qualify for exemption under sec_501 of the code in 440_us_472 ct_d 1979_1_cb_198 the court held that an organization of muffler dealers franchised by midas international corporation did not qualify for exemption from federal_income_tax as a business league under sec_501 of the code the organization's purpose was too narrow to satisfy the line_of_business test of sec_1_501_c_6_-1 of the regulations in 948_f2d_360 7th cir the court concluded that an association of computer users did not qualify for exemption under sec_501 because it essentially benefited users of i b m equipment application of law you are not described in sec_501 of the code because you are not organized and operated as a business league but you are operated to perform particular services to your members you are not described in sec_1 c because your activities are directed to perform services for the benefit for the owners of a particular franchise business rather than to the improvement of business conditions of one or more lines of business you are not similar to the organization described in revrul_55_444 because your activities are directed at only benefitting d franchisees and promoting their interests as well as the promotion of the d brand therefore you are not improving the business conditions of an industry as a whole you are similar to the organizations described in revenue rulings and because you are engaged in furthering the business interests of d franchisees which is a particular brand this is illustrated by the fact your trade shows are only for vendors used by d franchisees and potential vendors of d franchisees rather than the improvement of business conditions of one or more lines of business you are like the organizations described in revenue rulings and because your activities are exclusively directed for the interests and benefit of specific franchisees your workshops are tailored for the franchisees’ specific needs to remain operational because you are only improving business conditions in a segment of line of a business you are precluded from exemption under sec_501 of the code you are similar to the organizations described in national muffler dealers association and guide international corporation v united_states because your activities specifically serve members who must be particular letter rev catalog number 47628k franchise owners you provide assistance and services to particular franchisees which do not represent one or more line of businesses therefore you are precluded from exemption under sec_501 of the code conclusion you do not meet sec_501 of the code your activities are directed toward a segment of line of a business because your members are limited to franchise owners of a particular brand your activities are not directed to the improvement of business conditions of one or more lines of business rather they are providing particular services for your individual members accordingly we conclude that you are not exempt under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ l forward your case to the office of appeals and notify you you can find more letter rev catalog number 47628k information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
